333 S.W.3d 490 (2010)
Craig WALLACE, Movant/Appellant,
v.
STATE of Missouri, Respondent.
No. ED 94435.
Missouri Court of Appeals, Eastern District, Division Two.
December 28, 2010.
Maleaner Harvey, Saint Louis, MO, for Movant/Appellant.
Chris Koster, Attorney General, Dora A. Fichter, Assistant Attorney General, Jefferson City, MO, for Respondent.
*491 Before GLENN A. NORTON, P.J., KATHIANNE KNAUP CRANE, J. and GEORGE W. DRAPER, III, J.
PER CURIAM.
Craig Wallace (Movant) appeals from the judgment denying his motion for postconviction relief under Rule 24.035 without an evidentiary hearing. The motion court's findings and conclusions are not clearly erroneous. Rule 24.035(k). An extended opinion would have no precedential value and we affirm by written order. The parties have been provided with a memorandum for their information only, setting forth the reasons for this decision. The judgment is affirmed pursuant to Rule 84.16(b).